  Case 16-01146         Doc 66     Filed 02/05/19 Entered 02/05/19 10:34:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01146
         BARBARA DOBBS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/14/2016.

         2) The plan was confirmed on 04/25/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/15/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01146        Doc 66       Filed 02/05/19 Entered 02/05/19 10:34:43                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,400.17
       Less amount refunded to debtor                             $11.67

NET RECEIPTS:                                                                                     $5,388.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,882.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $244.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,126.00

Attorney fees paid and disclosed by debtor:                  $118.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACAUTOPAY                        Unsecured      1,534.00            NA              NA            0.00       0.00
ACAUTOPAY                        Secured        4,000.00       6,441.35        6,441.35           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         100.00        421.33          421.33           0.00       0.00
CCI                              Unsecured         417.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC           Unsecured      1,800.00            NA              NA            0.00       0.00
CHICAGO ANESTHESIA ASSOS         Unsecured      2,185.00       3,985.00        3,985.00        104.94        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,438.60     12,090.00        12,090.00        318.41        0.00
Credit Cntrl                     Unsecured         146.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         198.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         302.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured      1,111.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         833.00           NA              NA            0.00       0.00
GUARANTY BANK                    Unsecured         450.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      1,000.00            NA              NA            0.00       0.00
KAY JEWELERS                     Unsecured           0.00           NA              NA            0.00       0.00
Med Business Bureau              Unsecured         927.00           NA              NA            0.00       0.00
Med Business Bureau              Unsecured         221.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         223.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         130.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured           0.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured           0.00           NA              NA            0.00       0.00
MONEY POWER LINE OF CRD          Unsecured      1,353.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA              NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA              NA            0.00       0.00
OAC                              Unsecured         312.00           NA              NA            0.00       0.00
OAC                              Unsecured         173.00           NA              NA            0.00       0.00
OAC                              Unsecured         137.00           NA              NA            0.00       0.00
OAC                              Unsecured         137.00           NA              NA            0.00       0.00
OAC                              Unsecured         137.00           NA              NA            0.00       0.00
OAC                              Unsecured         137.00           NA              NA            0.00       0.00
OAC                              Unsecured         228.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-01146       Doc 66     Filed 02/05/19 Entered 02/05/19 10:34:43                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
OAC                           Unsecured          78.00             NA           NA             0.00        0.00
OAC                           Unsecured         173.00             NA           NA             0.00        0.00
OAC                           Unsecured         173.00             NA           NA             0.00        0.00
OAC                           Unsecured         137.00             NA           NA             0.00        0.00
OAC                           Unsecured         371.00             NA           NA             0.00        0.00
OAC                           Unsecured         312.00             NA           NA             0.00        0.00
OAC                           Unsecured         215.00             NA           NA             0.00        0.00
OAC                           Unsecured         240.00             NA           NA             0.00        0.00
OAC                           Unsecured         137.00             NA           NA             0.00        0.00
OAC                           Unsecured         426.00             NA           NA             0.00        0.00
OAC                           Unsecured         137.00             NA           NA             0.00        0.00
TMobile                       Unsecured         100.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC     Unsecured      4,481.00         4,172.57     4,172.57         109.88         0.00
US DEPT OF EDUCATION          Unsecured      5,235.00       22,004.72     22,004.72         579.53         0.00
US DEPT OF EDUCATION          Unsecured      8,040.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured      4,464.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured      4,074.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured           0.00             NA           NA             0.00        0.00
WORLD CREDIT FUND III LLC     Unsecured      8,421.50         5,685.56     5,685.56         149.74         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                  $6,441.35                 $0.00               $0.00
TOTAL SECURED:                                           $6,441.35                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $48,359.18             $1,262.50                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01146         Doc 66      Filed 02/05/19 Entered 02/05/19 10:34:43                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,126.00
         Disbursements to Creditors                             $1,262.50

TOTAL DISBURSEMENTS :                                                                        $5,388.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
